


110 HR 2727 IH: Small Business SOX Compliance

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2727
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Feeney, Mr. Bachus,
			 Mr. Baker,
			 Mr. Sessions,
			 Mr. Paul, Mr. Neugebauer, Mr.
			 Royce, Mr. Hensarling,
			 Mr. Manzullo,
			 Mr. Herger,
			 Mr. McHenry,
			 Mr. Akin, Mr. Davis of Kentucky,
			 Mr. Westmoreland,
			 Mr. Price of Georgia,
			 Mr. Bartlett of Maryland,
			 Mr. Heller of Nevada,
			 Mr. Kingston,
			 Mr. Barrett of South Carolina,
			 Mr. Flake,
			 Mr. Walberg,
			 Mr. Lucas,
			 Mr. Fortuño,
			 Mr. Lamborn,
			 Mr. Marchant,
			 Mr. Gingrey,
			 Mr. Pitts,
			 Mr. Bilbray,
			 Mr. Hoekstra,
			 Mr. Ryan of Wisconsin,
			 Mr. Roskam,
			 Mrs. Musgrave,
			 Mr. Pence,
			 Mr. Kirk, Mrs. Boyda of Kansas,
			 Mr. Putnam,
			 Mr. Pearce,
			 Mr. Souder,
			 Mr. Fossella,
			 Mr. Campbell of California,
			 Mrs. Bachmann, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To extend the current moratorium for small businesses
		  complying with section 404 of the Sarbanes-Oxley Act of 2002 by 1
		  year.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business SOX Compliance
			 Extension Act.
		2.Extension of
			 moratoriumNot later than 30
			 days after the date of enactment of this Act, the Securities and Exchange
			 Commission shall modify its regulations under section 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) so that a
			 non-accelerated filer under such regulations is not required to provide
			 management’s report on internal control over financial reporting until it files
			 an annual report for its first fiscal year ending on or after December 15,
			 2008.
		
